    Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 1 of 18




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA



               V.                                              14-CR-6038-EAW


ALEXANDER GREEN,

                       Defendant.




                                      PI.EA AGREEMENT




       The defendant, ALEXANDER GREEN, and the United States Attorney for the

Western District of New York (hereinafter "the government") hereby enter into a plea

agreement with the terms and conditions as set out below.


                        I.   THE PLEA AND POSSIBLE SENTENCE


       1.      The defendant agrees to waive indictment and plead guilty to a two-count

Superseding Information which charges:

               a.      In Count 1, a violation of Title 21, United States Code, Section 846

(conspiracy to possess with intent to distribute and to distribute 50 kilograms or more of
marijuana), for which the maximum possible sentence is a term ofimprisonment of20years,
a fine of $1,000,000, a mandatory $100 special assessment, and a term of supervised release

of at least 3 years and up to life.
    Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 2 of 18




               b.     In Count 2, a violation of Title 18, United States Code, Section 1956(h)

(conspiracy to commit money laundering), for which the maximum possible sentence is a

term of imprisonment of 20 years, a $500,000 fine, a mandatory $100 specialassessment and

a term of supervised release of 3 years.

               c.     The defendant understands that the penalties set forth in this paragraph

are the maximum penalties that can be imposed by the Court at sentencing.


       2.      The government agrees that an information pursuant to Title 21, United States

Code, Section 851 will not be filed with respect to the charge in Count 1 of the Superseding

Information.



       3.      The defendant will also admit the First Forfeiture Allegation ofthe Superseding

Information, which alleges that property constituting or derived from proceeds of the above-

described controlled substance offense, or substitute property, is subject to forfeiture to the

United States pursuant to Title 21, United States Code, Sections 853(a)(1), 853(a)(2), and

853(p). The payment by the defendant of $50,000 as referredto in 1129(a), in addition to the

already completedadministrativeforfeitures referredto in 1[28(a), shall constitute and satisfy,

in full, all obligations under the First and Second Forfeiture Allegations of the Superseding

Information.



       4.      The defendant understands that, if it is determined that the defendant has

violated any of the terms or conditions of supervised release, the defendant may be required

to serve in prison all or part ofthe term of supervised release, up to 4 years, without credit for
    Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 3 of 18




time previously served on supervised release. As a consequence, in the event the defendant

is sentenced to the maximum term of incarceration, a prison term imposed for a violation of

supervised releasemay result in the defendant servinga sentenceof imprisonmentlonger than

the statutory maximum set forth in H 1 of this agreement.


                         n.   ELEMENTS AND FACTUAL BASIS



       5.      The defendant understands the nature of the offenses set forth in U 1 of this

agreement and understands that if this case proceeded to trial, the government would be

required to prove beyond a reasonable doubt the following elements of the crimes:


                                  Count 1 - 21 U.S.C. S 846



       First, that an agreement existed between two or more persons to commit a controlled

substance felony offense, to wit, to possess with intent to distribute or to distribute a mixture

or substance containing a detectable amount of marijuana;

       Second, that the defendant knew of the existence of the agreement;

       Third, that the defendant intended to participate in the unlawful agreement; and

       Fourth, that a quantity of at least 50 kilograms of marijuana was reasonably

foreseeable to the defendant as being within the scope of the agreement.


                                Coimt 2 - 18 U.S.C. S 1956fhl



       First, that an agreement existed between two or more persons to commit a violation

of Title 18, United States Code, Section 1956, to wit, to knowingly conduct or attempt to
    Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 4 of 18




conduct financial transactions affecting interstate commerce which involve the proceeds of

specified unlawful activity, namely, the unlawful distributionof marijuana, with the intent to

promote the carrying on of that specified unlawful activity, and while knowing that the

property involved in the financial transactions represents the proceeds of some form of

unlawful activity; and

        Second, that the defendant, knowing the unlawful purpose ofthe plan, joined in it with

the specific intent to commit the offense that is the object of the agreement.


        Title 18, United States Code, Section 1956(a)(l)(A)(i) makes it a crime for anyone

knowingly to use the proceeds of specified illegal activity to promote the carrying on of

specified illegal activity.


                                      FACTUAL BASIS



        6.      The defendant and the government agree to the followingfacts, which form the

basis for the entry of the pleas of guilty includingrelevant conduct:

                                  Count 1-21 U.S.C.S846


             a. From in or about January 2010, through and including in or about
                March 2014, in the Western District of New York, and elsewhere, an
                agreement or understanding existed between the defendant,
                ALEXANDER GREEN, and others, including, but not limited to,
                Charles Green, Michael Amalfi, Jr., Christopher Alvino, Peter Wilk,
                and Michael Marciano, to obtain quantities ofmarijuana that was being
                cultivated on the West Coast of the United States, including the States
                of California and Oregon, and to possess the marijuana with intent to
                distribute it, and to distribute it to others. The marijuana was
                ultimately delivered from the State ofCalifornia to theWestem District
                of New York.
Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 5 of 18




  b.      Specifically, the defendant admits and agrees that he was obtaining
          significant quantities of marijuana and was shipping allotments of that
          marijuana from the State of California to his brother, Charles Green,
          who was located in New York City. Once the marijuana arrived on
          the East Coast, portions of the marijuana were subsequentlytransported
          upstate to individuals, including Michael Amalfi, Jr., Michael
          Marciano, Vincent Turner and Christopher Alvino, all of whom were
          located in the Rochester, New York area.          The marijuana was
          transported either by Charles Green himself or by several individuals
          working on his behalf. The defendant and Charles Green set the
          pricing of the marijuana delivered to the individuals in Rochester.
          Once the marijuana was received in Rochester, it was thereafter
          distributed to various customers located in the Western District of New
          York. Michael Amalfi, Jr., was thereafter responsible for ensuring that
          all payments due and owingto the defendant and Charles Green for the
          quantities of marijuana were accurately made.

       c. In furtherance of the conspiracy charged in Count 1 of the Superseding
          Information, on or about March 11, 2011, the defendant was a
          passenger in a vehicle being driven on Interstate 5 in Jackson County,
          Oregon. During a trafficstop of the vehicle, which had been rented by
          the defendant, the vehicle was found to contain five pounds of
          marijuana. In addition, the defendantwas in possession of $1,1GO cash
          which was money involved in or proceeds obtained from the illegal
          agreement to distribute marijuana.

       d. In furtherance of the conspiracy charged in Count 1 of the Superseding
          Information, on or about November 8, 2013, the defendant was a
          passenger in a vehicle being driven by Aedan McDonald in Ukiah,
          California. As a result of a traffic stop by police in Ukiah, officers
          seized $99,914 from the defendant which was money involved in or
          proceeds obtained from the illegal agreement to distribute marijuana.

       e. In furtherance of the conspiracy charged in Count 1 of the Superseding
          Information, on or about January 13, 2014, the defendant arrived on a
          flight at the San Francisco International Airport from JFK airport in
          New York City. Agents of the DBA San Francisco Airport
          Interdiction Group stopped the defendant in the airport and a consent
          search revealed the presence of $120,330 in cash, which was money
          involved in or proceeds obtainedfromthe illegal agreement to distribute
          marijuana.
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 6 of 18




           f. For purposes of this plea agreement only, it is agreed that a quantityof
              at least 100 kilograms, but less than 400 kilograms, of marijuana was
              involved in the defendant's relevant conduct encompassed in Count 1
              of the Superseding Information, which amount could be readily proven
              by the government against the defendant.



                                 Count 2 - 18 U.S.C. S 1956(h)




           g. From in or about January 2010, through and including in or about
              March 2014, in the Westem District of New York, and elsewhere, an
              agreement or understanding          existed between the      defendant,
              ALEXANDER GREEN, and others, including but not limited to,
              Charles Green, Michael Amalfi, Jr., Christopher Alvino, Peter Wilk,
              and Michael Marciano, to conduct and attempt to conduct financial
              transactions affecting interstate commerce, that is, the transfer and
              delivery of bulk currency, which involved the proceeds of unlawful
              activity, with the intent to promote the carrying on of that unlawful
              activity, and while knowing that the property involved represented the
              proceeds of unlawful activity.

           h. The unlawful activity referred to above included the distribution of
              marijuana, a ScheduleI controlled substance, and conspiracyto do so.

           i. The above facts are set forth for the limited purpose of complying with
              Rulel 1(b)(3) and are not intended to serve as a complete statement of
              the defendant's criminal conduct.




                           in.    SENTENCING GUIDELINES



      7.      The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines(Sentencing Reform Act of 1984).
    Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 7 of 18




                                      BASE OFFENSE LEVEL



       8.      Regarding Count 1, the government and the defendant agree that Guidelines

§§ 2D1.1(a)(5) and 2D1.1(c)(8) apply to the offense of conviction and provide for a base

offense level of 24.




       9.      Regarding Count 2, the government and the defendantagree that Guidelines §

2S1.1(a)(1)applies to the offense of conviction and provides for a base offense level of 24.


                           SPECIFIC OFFENSE CHARACTERISTICS
                             U.S.S.G. CHAPTER 2 ADJUSTMENTS



       10.     The government and the defendant agree that the following specific offense

characteristic applies to Count 2:

                a. the 2-level increase pursuant to Guidelines § 281.1(b)(2)(B)
                   (conviction pursuant to 18 U.S.C. § 1956(h)).


                             U.S.S.G. CHAPTER 3 ADJUSTMENTS



       11.     The government and the defendant agree that the following Chapter 3
adjustment does apply to Count 1:

                a. the 4-level increase pursuant to Guidelines § 3B1.1(a) (aggravating
                       role in the offense).

       12.     The government and the defendant agree that the following Chapter 3
adjustment does not apply to Count 2:
    Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 8 of 18




                a. Any increase or decrease under Guidelines § 3B1 relatingto role in
                   the offense.



                               ADJUSTED OFFENSE LEVEL



         13.   Based on the foregoing, and Guidelines §§ 3D1.2(c) and 3D1.3(a), it is the

understanding of the government and the defendantthat the combinedadjustedoffense level

for the offenses of conviction is 28.




                          ACCEPTANCE OF RESPONSIBILITY



         14.   At sentencing, the government agrees not to oppose the recommendation that

the Court applythe two (2) level downward adjustmentof Guidelines § 3El.l(a) (acceptance

of responsibility) and further agrees to move the Court to apply the additional one (1) level

downward adjustment of Guidelines § 3E1.1(b), which would result in a total offense level

of 25.




                            CRIMINAL fflSTORY CATEGORY



         15.   It is the understanding of the government and the defendant that the

defendant's mminsA history categoryis n. The defendantunderstands that if the defendant

is sentenced for, or convicted of, any other charges prior to sentencing in this action the

defendant's criminal history category may increase. The defendant understands that the
    Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 9 of 18




defendant has no right to withdraw the pleas ofguilty based on the Court's determination of

the defendant's criminal history category.


            GUTDELTNES' APPLICATION. CALCULATIONS AND IMPACT



          16.   It is the understanding of the government and the defendant that, with a total

offense level of25 and criminal history category ofU, the defendant's sentencing range would

be a terai of imprisonment of 63 to 78 months, a fine of $10,000 to $1,000,000, and a period

of supervised release of 3 years. Notwithstanding this, the defendant understands that at

sentencing the defendant is subject to the maximum penalties set forth in U 1 of this

agreement.


          17.   The government and the defendant agree to the correctness of the calculation

of the Sentencing Guidelines range set forth above. The government and the defendant,

however,reservethe right to recommend a sentenceoutside the Sentencing Guidelinesrange.

This paragraph reserves theright to thegovernment andthedefendant tobring to theattention
ofthe Court all information deemed relevant to a determination ofthe proper sentence in this

action.



          18.   The defendant understands that the Court is not bound to accept any

Sentencing Guidelines calculations setforth in this agreement and the defendant will not be
entitled to withdraw the pleas of guilty based on the sentence imposed by the Court.
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 10 of 18




                                 IV.   STATUTE OF LIMITATIONS



       19.       In the event the defendant's pleas of guilty are withdrawn, or convictions

vacated, either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding,

collateral attack or otherwise, the defendant agrees that any charges dismissed pursuant to

this agreement shall be automatically reinstated upon motion of the government and further

agrees not to assert the statute of limitations as a defense to any other criminal offense

involving or related to the unlawful possession, manufacture, distribution or importation of

controlled substances, including marijuana, or money laundering, which is not time barred as

of the date of this agreement. This waiver shall be effective for a period of six months

followingthe date upon which the withdrawal of the guilty pleas or vacating ofthe convictions

becomes final.



                      V.   GOVERNMENT RIGHTS AND RESERVATIONS



      20.        The defendant understands that the government has reserved the right to:

                 a.        provide to the Probation Officeand the Court all the information
                           and evidence in its possession that the government deems
                           relevant conceming the defendant's background, character and
                           involvement in the offenses charged, the circumstances
                           surrounding the charges and the defendant's criminal history;

              b.           respond at sentencing to any statements made by the defendant
                           or on the defendant's behalf that are inconsistent with the
                           information and evidence available to the government;

                 c.        advocate for a specific sentence consistent with the terms of this
                           agreement, including the amount of a fine and/or the method of
                           payment;




                                                   10
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 11 of 18




              d.     modify its position with respect to any sentencing
                     recommendation or sentencing factor under the Guidelines
                     including criminal history category, in the event that subsequent
                     to this agreement the government receives previously unknown
                     information, including conduct and statements by the defendant
                     subsequent to this agreement, regarding the recommendation or
                     factor; and
              e.     oppose any application for a downward departure and/or
                     sentence outside the Guidelines range made by the defendant.


       21.    At sentencing, the government will move to dismiss the Indictment in this

action as against the defendant.


       22.    The defendant agrees that any financial records and information provided by

the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attomey's Office for use in the collectionof any unpaid financial obhgation.




                                   VI.   APPEAL RIGHTS




       23.    The defendant understands that Title 18, United States Code, Section 3742

affords a defendant a limited right to appeal the sentenceimposed. The defendant, however,

knowingly waives the right to appeal or collaterally attack any component of a sentence
imposed bytheCourt which falls within orisless thanthesentencing range for imprisonment,
a fine and supervised release setforth in Section HI, H16, above, notwithstanding the manner

in which the Court determines the sentence. In the event of an appeal of the defendant's

sentence by the government, the defendant reserves his right to argue the correctness of his
sentence.


                                             11
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 12 of 18




        24.   The defendant understands that, by agreeing not to collaterally attack the

sentence, the defendant is waiving the right to challenge the sentence in the eventthat in the

futurehe becomes awareof previously unknown facts or a changein the law which he believes

would justify a decrease in his sentence.



       25.    The government waives its right to appeal any component of a sentence

imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, H 16, above,

notwithstanding the manner in which the Court determines the sentence. However, in the

event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.



       26.    Pursuant to Rule 11(a)(2) of the Federal Rules of Criminal Procedure and

subject to the approval of the Court, the defendant reserves the right to appeal the denial of
the defendant's motion to dismiss Count 1 of the Indictment pursuant to the report and

recommendation of the Honorable Jonathan W. Feldman, United States Magistrate Judge,

entered on June 27, 2016, and the decision and order of the District Court entered on

December 7, 2016. Should the defendant prevail on appeal, the defendant shall be allowed

to withdraw theguilty pleas. Theparties acknowledge that Washington v. Sessions, a civil case
rhallpnging the constitutionality of the scheduling of marijuana as a Schedule I controlled

substance, is currently pending at the Second Circuit. In Washington, if the Second Circuit

                                               12
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 13 of 18




holds, on the merits, that in a criminal context marijuana is properly classified as a schedule

I controlled substance for both criminal trials and sentencing, the defendant agrees to

withdraw or not file any notice of appeal regarding the June 27, 2016 and December 7. 2016

orders in this case.




                            Vn.    FORFEITURE PROVISIONS



       27.     As a condition of the pleas, the defendant agrees not to contest any forfeiture

or abandonment proceeding that may be brought by the United States and agrees to

immediately criminally forfeit all of the defendant's right, title and interest to any and all

assets which are subject to forfeiture pursuant to Title 18, United States Code, Section

982(a)(1) and/or Title 21, United States Code, Section 853 which are in the possession and

control of defendant or the defendant's nominees. In addition, the defendant agrees that the

assets that have been the subject of administrative forfeiture actions were properly forfeited in

the administrative forfeiture actions pursuant to Title 18, United States Code, Section

981(a)(1)(C) and/or Title 21, United States Code, Section 881(a)(6). The defendant agrees

to the criminal and/or administrative forfeiture of all assets listed in   28 and 29 below, the

total value of those assets being approximately $279,484.



                            ADMINISTRATIVE FORFEITURE



       28.     The defendant acknowledges that the Drug Enforcement Administration

("DEA") or Customs and Border Protection - Department of Homeland Security has

                                               13
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 14 of 18




completedadministrative forfeiture on the assets listed below. The defendant agrees not to

contest the administrative forfeiture ofthe below assets and agrees to waive his right, title and

interest to any and allofthe assets that were administratively forfeited. Thoseassets include:

       a.     CURRENCY:

              i.      The sum of $120,330.00 in United States currency seized from the
                      defendant at the San Francisco International Airport on January 13,
                      2014, and administratively forfeited by the DEA on June 2,2014. The
                      defendant further agrees that this amount was properly forfeited
                      pursuant to Title 21, United States Code, Section 881(a)(6), as the
                      $120,330.00 was money furnished or intended to be famished in
                      exchange for a controlled substance, proceeds of the defendant's illegal
                      activities, or money used or intended to be used to facilitate defendant's
                      illegal activities, and waives any other rights the defendant may possess
                      to contest that forfeiture;

              ii.     The sum of $99,914.00 in United States currency seized from the
                      defendant in Ukiah, California, on November 8, 2013, and
                      administratively forfeited by Customs and Border Protection -
                      Department of Homeland Security on July 2, 2014. The defendant
                      further agrees that this amount was properly forfeited pursuant to Title
                      18, United States Code, Section 981(a)(1)(C), as the $99,914.00
                      constituted or was derived from proceeds traceable to a violation ofTitle
                      21, United States Code, Section 846, and waives any other rights the
                      defendant may possess to contest that forfeiture; and

              iii.    The sum of $9,240.00 in United States currency seized from the
                      defendant on April 4, 2014, and administratively forfeited by the DEA
                      on August 6,2014. The defendant further agreesthat this amount was
                      properly forfeited pursuant to Title 21, United States Code, Section
                      881(a)(6), as the $9,240.00 was money furnished or intended to be
                      furnished in exchange for a controlled substance, proceeds of the
                      defendant's illegal activities, or money used or intended to be used to
                      facilitate defendant's illegal activities, and waives any other rights the
                      defendant may possess to contest that forfeiture.




                                                14
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 15 of 18




                                 CRIMINAL FORFEITURE



       29.    The defendant agrees to immediately criminally forfeit all of the defendant's

right, title and interest to the assets listed below, which are subject to forfeiture pursuant to

Title 18, United States Code, Section 982(a)(1) and/or Title 21, United States Code, Section

853.   Those assets include:

       a.     CURRENCY:

              i.      The sum of fifty thousand dollars ($50,000) in United States currency,
                      said sum representing monies involved in money laundering and
                      proceeds obtained from the illegal drug activity which the defendant is
                      admitting to in this agreement. The full sum ($50,000) is due seven (7)
                      days prior to sentencing and payment shall be in the form of a certified
                      check or bank draft made payable to the United States Marshals Service
                      or other form acceptable to the government.


       30.    The defendant agrees that if any of the property described in ^ 29 above, as a

result of any act or omission of the defendant, cannot be located, has been transferred or sold

to, or depositedwith, a third party; has been placed beyond the jurisdiction of the Court; has

been substantially diminished in value; or has been commingled with other property which

cannot be divided without difficulty, the United States of America shall be entitled to

forfeiture of substitute property of the defendant pursuant to Title 21, United States Code,

Section 853(p).



       31.    The defendant also agrees that the assets listed in ^ 29 above are properly

forfeitable to the United States pursuant to Title 18, United States Code, Section 982(a)(1)

and Title 21, United States Code, Section 853. The defendant further agrees to fully assist


                                               15
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 16 of 18




the government in the forfeiture of the aforementioned property and to take whatever steps

are necessary to pass clear title to the United States, including, but not limited to, surrender

of title and execution of any documents necessary to transfer the defendant's interest in any

of the above property to the United States, as deemed necessary by the government.



       32.    After the acceptance ofthese pleas of guilty, and pursuant to Rule 32.2(b)(2) of

the Federal Rules of Criminal Procedure, the Court will issue a Prehminarv Order of

Forfeiture coveringthe items listed in ^ 29. The defendant herebywaives any right to notice

of such Prpliminarv Order of Forfeiture. The defendant further consents and agrees that the

Prpliminarv Order of Forfeiture and a Final Order of Forfeiture shall issue and become final

as to the defendantprior to sentencing and agrees that the forfeiture shallbe made part of the

defendant's sentence and included in the judgment pursuant to Rule 32.2(b)(4)of the Federal

Rules of Criminal Procedure.




       33.    The defendant further agrees to waive any time restrictions or requirements as

provided in Title 18, United States Code, Section 983, any notice provisions in Rules 32.2
and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The defendant

acknowledges that the defendant understands that the forfeiture of property is part of the
sentence that may be imposed in this case and waives any failure by the Court to advise the
defendant of this, pursuant to Rule ll(b)(l)(J), at the time the guilty pleas are accepted.
Forfeiture of the defendant's property shall not be treated as satisfaction of any fine.


                                              16
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 17 of 18




restitution, cost of imprisonment, or any other penalty the Court may impose upon the

defendant in addition to forfeiture.




       34.     The defendant knowingly, intelligently, and voluntarily waives his right to a

jury trial on the forfeiture of the assets.      The defendant knowingly, intelligently, and

voluntarily waives all constitutional, legal and equitable defenses to the forfeiture of these

assetsin any proceeding, including any jeopardy defenseor claim of doublejeopardy, whether

constitutional or statutory, as to this criminal proceeding or any related civil or administrative

proceeding. The defendant further agrees to waive any claim or defense under the Eighth

Amendment to the United States Constitution, including any claim of excessive fine regarding

the forfeiture of assets by the United States.


                 vni.    TOTAL AGREEMENT AND AFFIRMATIONS
       35.     This plea agreement represents the total agreement between the defendant,

ALEXANDER GREEN, and the government. There are no promises made by anyon^
other than those contained in this agrkmentA This agreement supersedes any other prior                 qjj^
agreements, written or oral, entered into between the government and the defendant.                   ^ ^
                                             JAMES P. KENNEDY, JR.
                                                                                                     W . /j
                                             United States Attorney
                                             Western Districtof New York



                                       BY:
                                             SEAN C/ELDRIDGE
                                             Assistant United States Attomey

                                             Dated: October ^ .2018

                                                 17
   Case 6:14-cr-06038-EAW-JWF Document 367 Filed 10/03/18 Page 18 of 18




         I have read this agreement, which consists of 18 pages. I have had a full opportunity

to discuss this agreement with my attorney, David Rothenberg, Esquire. I agree that it

represents the total agreement reachedbetween myselfand the government. No promises or

representations have been made to me other than what is contained in this agreement. I

understand all of the consequences of my pleas of guilty. I fully agree with the contents of

this agreement. I am signing this agreement voluntarily and of my own free will.




DAVID RO              ERG, ESQ.                      ALEXANDER GREEN
Attorney for        efendant                         Defendant


Dated:    October       2018                Dated:   October     ., 2018




                                               18
